                              Case 5:20-cv-01461 dDocument 1-1 Filed 12/23/20 Page 1 of 9
FILE
1 1/2 D2020 8:23 AM                 W,1D                           I                                 C   ITPPS
Mary Angie Garcia
Bexar County District Clerk
Accepted,By: Krystal Torres                                                                         5:20-CV-1461

                                                    CAUSE NO.
                                                                      2020C122724
        I
                AMANDA EDMONSON,                                  §                  IN THE DISTRICT COURT
                PLAINTIFF                                         §
                                                                  §                166th
                VS,                                               §                         JUDICIAL DISTRICT
                                                                  §
                STARBUCKS CORPORATION;                            §
                DEFENDANT                                         §               OF BEXAR COUNTY, TEXAS


                                      PLAINTIFF'S ORIGINAL PETITION,
                                TRCP 193.7 NOTICE OF SELF-AUTHENTICATION,
                          TRCP REQUEST FOR DISCLOSURE AND ATTACHED DISCOVERY


               TO THE HONORABLE JUDGE OF SAID COURT:

               NOW COMES AMANDA EDMONSON, hereinafter referred to by name or as PLAINTIFF,
               and complains of STARBUCKS CORPORATION, hereinafter referred to as "STARBUCKS"
               or as DEFENDANT, and for cause of action would respectfully show unto the Court as follows:
                                                          I.
                                          DISCOVERY CONTROL PLAN
                      l.     PLAINTIFF intends that discovery be conducted under LEVE[, 3 of RULE 190 of

                the Tt:XAS RULFS OF CIVIL PROCF.DURE.

                                                                 II.
                                                               PARTIES
                         2.       PLAINTIFF AMANDA EDMONSON is an individual residing in BEXAR

                County, Texas.

                         3.       Defendant STARBUCKS, is a foreign for-profit corporation authorizcd

                to do business in the State of Texas and inay be serve with process througli its registered agent,

                Corporation Service Conipany dba CSC - Lawyers Incorporating Service Company, 21.1 E. 7th

                Strect, Suite 620, Austin, TeYas 78701.

                                                                   III.
                                                     JURISDICTION & VENUE
                         4.       The subject matter in controversy is within the jurisdictional limits of this court.
             Case 5:20-cv-01461 Document 1-1 Filed 12/23/20 Page 2 of 9




       5.       Plaintiff seeks monetary relief over $1,000,000.

       6i       This court has jurisdiction over the parties because Defendant is a Texas resident.

       7.       Venue in Bexar County is proper in this cause under Section 15.002(a)(1) of the

Texas Civil Practice and Remedies Code because all or a substantial part of the events or

omissions giving rise to this lawsuit occurred in this county.

                                                 IV.
                                                FACTS
       8.       At all times material hereto, Defelidant was the possessor in control of the premises

located at 5701 Tri-County Parkway, Schertz, TX 78258.

        9.      On or about March 10, 2020, AMANDA EDMONSON was an Invitee on property

controlled by the Defendant, and was injured under the following circumstances: Plaintiff went to

STARBUCKS, located at 5701 Tri-County Parkway, Schertz, TX 78258, on March 10, 2020.

Clients went to the Defendant's place of business to purchase and drink a beverage. The chair that

she sat in suddenly broke causing her to fall backwards onto her backside striking her head, back

and shoulders oii the concrete floor causing significant injuries. The Defendant's employees had

previous been warned that the chair was defective by another patron and failed to investigate and

remove the chair from service.

        10.      Defendant breached the duty of care it.owed to Plaintiff as a business invitee and

were both negligent and grossly negligent in their failure to exercise ordinary care in the safety of

 Plaintiff. Consequently, Plaintiff was an invitee to whom Defendant owed a duty to use ordinary

 care, including the duty to protect and safeguard Plaintiff from unreasonably dangerous conditions



                                                       4


                                     PLAINTIFF'S ORIGINAL PETITION,
                               TRCP 193.7 NOTICE OF SELF-AUTHENTICATION,
                         TRCP REQUEST FOR DISCLOSURE AND ATTACHED DISCOVERY

                                        Amanda Edmonson vs. Starbucks
                                        _ District Cour[, Bexar County, Texas
                                           Cause No.
           Case 5:20-cv-01461 Document 1-1 Filed 12/23/20 Page 3 of 9




on the premises, or to warn of their existence. Plaintiff seeks all applicable damages available under

Texas law.

                                               V.
                                        CAUSES OF ACTION
A.      PREMISESLIAEILITY

        11.     On or about March 10, 2020 and at all times mentioned herein, Defendant was the

possessor of the property in question and either owned, occupied or maintained the premises

located at 5701 Tri-County Parkway, Schertz, TX 78258. as a coffee shop.

        12.     At all times mentioned herein, STARBUCKS had such control over the premises

in question that STARBUCKS owed certain duties to Plaintiff, the breach of which proxirnately

caused the injuries set forth herein.

        13.     On or about March 10, 2020, AMANDA EDMONSON was an Invitee on the

 premises owned by the Defendant when AMANDA EDMONSON was injured as a result of the acts

 and omissions of the Defendant.

 B.     PREMISES DEFECT

         14.     That on the date AMANDA EDMONSON was injured, a dangerous condition

 existed on the Defendant's premises which was the proximate cause of the injuries, specifically the

 Plaintiff was provided a chair about which the Defendant, by and through its employees, had actual

 and/or constructive knowledge of its defective state.

         15.     That the Defendant had actual or constructive knowledge of the condition just

 described on Defendant's premises as demonstrated by the fact that the Defendant was informed

 that there was something wrong with the chair moments before the Plaintiff sat in the chair and

                                                          3


                                      PLAINTIFF'S ORIGINAL PETITION,
                                TRCP 193.7 NOTICE OF SELF-AUTHENTICATION,
                         TRCP REQUEST FOR DISCLOSURE AND ATTACHED DISCOVERY

                                            Amanda Edmonson vs. Starbucks
                                        _    District Court, Bexar County, Texas
                                              Cause No.
          Case 5:20-cv-01461 Document 1-1 Filed 12/23/20 Page 4 of 9




had plenty of time to investigate and remove the.chair from service.

       16.     That the condition just described posed an unreasonable risk of harm to AMANDA

EDMONSON and others in that there was such a probability of a harmful event occurring that a

reasonably prudent person would have foreseen that the event that did occur or some similar event

was likely to happen.

       17.     That the Defendant did not exercise reasonable care to reduce or eliminate the risk.

       18.     The negligent, careless or reckless acts and omissions of STARBUCKS consisted

of one or more of the following:

               A.       Defendant failed to discover and remove the chair from the location whicli
                        created a hazardous situation within a reasonable time;
               B.       Defendant failed to use due care in the inspection and maintenance of the
                        chair used by its customers; and
               C.       Defendant failed to warn AMANDA EDMONSON of the unsafe condition
                        that it had actual or constructive knowledge of after being warned by
                        another patron.

       19.     Each and all of the foregoing acts and or omissions were negligent and constituted

negligence and were each and all the proximate cause of the incident which forms the basis of this

suit, and was a proxilnate cause of Plaintiff's injuries and damages.

C.      RESPONDEATSUPERIOR

        20.     At all times rnaterial hereto, all of the agents, servants, and/or employees for

Defendant, who were connected with the occurrence made the subject of this suit, were acting

within the course and scope of their employment or official duties and in furtherance of the duties

of their office or elnployment. Therefore, Defendant is further liable for the negligent acts and

omissions of its employees under the doctrine of Respondeat Superior.

                                                      4


                                    PLAINTIFF'S ORIGINAL PETITION,
                              TRCP 193.7 NOTICE OF SELF-AUTHENTICATION,
                        TRCP REQUEST FOR DISCLOSURE AND ATTACHED DISCOVERY

                                        Amanda Edmonson vs. Starbucks
                                         District Court, Bexar County, Texas
                                          Cause No.
              Case 5:20-cv-01461 Document 1-1 Filed 12/23/20 Page 5 of 9




        21.      Each and all of the foregoing acts and or omissions of the agents,. servants, and/or

employees for Defendant was negligent and constituted negligence and were each and all the

proximate cause of the incident which forms the basis of this suit, and was a proximate cause of

Plaintiff's injuries and damages.

D. GROSS NEGLIGENCE

        22.      Defendant's acts or omissions described above, when viewed from the standpoint of

Defendant at the time of the act or omission, involved an extreme degree of risk, considering the

probability and magnitude of the potential hann to Plaintiff and others. Defendant had actual,

subjective awareness of the risk involved in the above described acts or omissions, but nevertheless

proceeded witli conscious indifference to the rights, safety, or welfare of Plaintiff and others.

        23.      Based on the facts stated herein, Plaintiff reyuests exemplary damages be awarded to

Plaintiff from Defenda(it.

        24.      The above act and/or olnissions were singularly and cumulatively the proximate cause

of the occurrence in question and the resulting injuries and damages sustained by Plaintiff.

        25.      Each of these acts and/or omissions, whether take singularly or in any combination

constitute negligence, negligence per se, and gross negligence which proximately cause the collision

and iiijuries and other losses as specifically set forth herein.

                                                  VI.
                                                DAMAGES
        26.      As a direct result of the conduct of Defendant and its agents, servants, and employees,

Plaintiff suffered severe injuries to her body, more specifically to her neck, knee, shoulder and lower

back. These injuries are permanent in nature. The injuries have had a serious effect on Plaintiffs

                                                        5


                                     PLAINTIFF'S ORIGINAL PETITION,
                               TRCP 193.7 NOTICE OF SELF-AUTHENTICATION,
                         TRCP REQUEST FOR DISCLOSURE AND ATTACHED DISCOVERY

                                         Amanda Edmonson vs. Starbucks
                                         _ District Court, Bexar County, Texas
                                            Cause No.
           Case 5:20-cv-01461 Document 1-1 Filed 12/23/20 Page 6 of 9




health and well-being. Some of the effects are permanent and will abide with Plaintiff for a long time

into the future, if not for her entire life. These specific injuries and their ill effects have, in turn, caused

Plaintiffs physical and mental condition to deteriorate generally and the specific injuries and ill

effects have caused and will, in all reasonable probability, cause Plaintiff to suffer consequences and

ill effects of the deterioration of her body for long in to the future if not for the balance of her natural

life. As a result of the nature and consequences of her injuries, Plaintiff has suffered great physical

alid mental pain, suffering and anguish and in all reasonable probability, will continue to suffer in this

manner for a long time in to the future, if not for the balance of her natural life. By reason of all the

above Plaintiff has suffered losses and damages in a sum within the jurisdictional limits of this Court

and for which this lawsuit is brought.

        27.      As a further result of all of the above, Plaintiff has incurred expenses for her medical

care and attention. These expenses were incurred for the necessary care and treatment of injuries

resulting from the incident complained of. The charges are reasonable and were the usual and

customaiy charges made for the services.

         28.     As a further result of the injuries sustained by Plaintiff, there is reasonable probability

that he will require further medical care and attention and will incur future reasonable and necessary

expenses for her medical care and attention.

         29.     As a consequence of the injuries sustained by Plaintiff, he has suffered physical

scarring and injury. In all reasonable probability, this disability will cause him to suffer long into

the future, if not for the balance of her natural life, all to the damage in an amount that is within

the jurisdictional limits of this Court for which he now sues.




                                       PLAINTIFF'S ORIGINAL PETITION,
                                1'RCP 193.7 NOTICE OF SELF-AUTHENTICATION,
                          TRCP REQUEST FOR DISCLOSURE AND ATTACHED DISCOVERY

                                            Amanda Edmonson vs. Starbucks
                                        _    District Court, Bexar County, Texas
                                              Cause No.
          Case 5:20-cv-01461 Document 1-1 Filed 12/23/20 Page 7 of 9




       30.      By reason of all of the above, Plaintiff has suffered losses and damages in a sum

within the jurisdictional limits of this Court for which he now sues.

       31.      Plaintiff affinnatively pleads that he seeks monetary relief in the maximum amount

allowed by the court excluding costs, pre judgment interest and attorneys' fees. Plaintiff further seeks

mitigated exemplary damages for Defendant's grossly negligent conduct, in an amount not less than

three (3) times Plaintiff s actual damages and or in such an amount as may be allowed by law.

        32.     Pursuant to RULE 47 of the TExAS RULES OF CIviL PROCEDURE, Plaintiff seeks

monetary relief OVER ONE MILLION AND 00/100 DOLLARS ($1,000,000.00) and a demand

for judgment for all the other relief to which Plaintiff deems himself justly entitled at the time of

filing this suit, which, with the passage of time, may change.

                                                 VII.
                                              INTEREST
        33.     Plaintiff further requests both pre judgment and post judgment interest on all damages

as allowed by law.

                                            VIII.
                                   I)EMAND FOR .IURV TRIAL
        34.     Plaintiff demands a trial by jury. Plaintiff acknowledges payment this date of the

required jury fee.

                                            IX.
                                  REQUEST FOR DISCLOSURE
        35.     Pursuant to RULE 194 of the TEXAS RULES oF CIVIL PROCEDURE, Defendant is

requested to disclose, within fifty (50) days of service hereof, the information and material

described in each section of TEX. R. CIv. P.194.2.


                                                       7


                                    PLAINTIFF'S ORIGINAL PETITION,
                              TRCP 193.7 NOTICE OF SELF-AUTHENTICATION,
                        TRCP REQUEST FOR DISCLOSURE AND ATTACHED DISCOVERY

                                        Amanda Edmonson vs. Starbucks
                                        _ District Court, Bexar County, Texas
                                           Cause No.
          Case 5:20-cv-01461 Document 1-1 Filed 12/23/20 Page 8 of 9




                                         X.
                           NOTICE OF SELF AUTHENTICATION '
       36.     Pursuant to RULE 193.7 of the TEXAS RULES OF CIVIL PROCEDURE, Defendant is

hereby noticed that the production of any document in response to written discovery authenticates

the document for use against that party in any pretrial proceeding or at trial.

                                               PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that the Defendant be

cited to appear and answer, and on - final trial hereafter, the Plaintiff has judgment against

Defendant, in an amount within the jurisdictional limits of this Court, for Plaintiffs actual

damages, statutory damages, attorneys' fees, pre judgment and post judgment interest as allowed

by law, costs of Court, and such other and further relief to which Plaintiff may be justly entitled

by law and equity, including but not limited to:

                A.      Reasonable medical care and expenses in the past. These expenses were
                        incurred by Plaintiff, AMANDA EDMONSON for the necessary care and
                        treatment of the injuries resulting from the accident complained of herein
                        and such charges are reasonable and were usual and customary charges for
                        such services in Bexar County, Texas;
                B.      Reasonable and necessary medical care and expenses which will, in all
                        reasonable probability, be incurred in the future;

                C.      Physical pain and suffering in the past;
                D.      Mental anguish in the past;
                E.      Physical pain and suffering in the future;
                F.      Mental anguish in the future;
                G.      Physical impairment in the past;
                H.      Physical impairment which, in all reasonable probability, will be suffered
                        in the future;
                1.      Loss of earnings in the past;
                J.      Loss of earning capacity which will, in all probability, be incurred in the
                        future;
                K.      Loss of Consortium in the past, including damages to the family
                        relationship, loss of care, comfort, solace, companionship, protection,
                                                  s

                                    PLAINTIFF'S ORIGINAL PETITION,
                              TRCP 193.7 NOTICE OF SELF-AUTHENTICATION,
                        TRCP REQUEST FOR DISCLOSURE AND ATTACHED DISCOVERY

                                        Amanda Edmonson vs. Starbucks
                                         District Court, Bexar County, Texas
                                          Cause No.
            Case 5:20-cv-01461 Document 1-1 Filed 12/23/20 Page 9 of 9

                                                     W, '      T



                           services, and/or physical relations;
                  L.       Loss of Consortium in the future including damages to the family
                           relationship, loss of care, comfort, solace, companionship, protection,
                           services, and/or physical relations;
                  M.       Loss of Household Services in the past;
                  N.       Loss of Household Services in the future;
                  O.       Disfigurement in the past;
                  P.       Disfigurement in the future; and
                  Q.       Cost of inedical monitoring and prevention in the future.

                                                       Respectfully submitted,

                                                       THOMAS J. HENRY, INJURY ATTORNEYS
                                                       5711 University Heights Blvd., Suite 101
                                                       San Antonio, Texas 78249
                                                       Phone: (210) 656-1000
                                                      Fax: (361) 985-0601


                                                       By:               .~'ii~l c.~. C Z;'!?1f7'L~'.✓f24
                                                                ego S. Si mons
                                                              Texas Bar No. 24027982
                                                              Email: gsimmons-svc@thomasjhenrylaw.com
                                                              ATTORNEYS FOR I'I.AIN'I'IFF
                                                              *Servlce by email to this address only
* Plaintiff designates the above-referenced e-mail address as the only e-mail address to be used for service via
e-filing. Notice is hereby given that e-mails sent to any other e-mail add'ress will not be accepted for the purposes
of service in this cause. If e-filing is not currently available, then service will be designated in accordance with
the Texas Rules of Civil Procedure.




                                      PLAINTIFF'S ORIGINAL PETITION,
                                TRCP 193.7 NOTICE OF SELF-AUTHENTICATION,
                          TRCP REQUEST FOR DISCLOSURE AND ATTACHED DISCOVERY

                                            Amanda Edmonson vs. Starbucks
                                            _ District Court, Bexar County, Texas
                                               Cause No.
